Case 8:14-cr-00008-JLS Document 79-4 Filed 08/31/20 Page 1 of 3 Page ID #:559




                      Exhibit D
          Case 8:14-cr-00008-JLS Document 79-4 Filed 08/31/20 Page 2 of 3 Page ID #:560
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        FERNANDEZ, JUAN ALBERTO                                                     Reg #:       66884-112
Date of Birth:            1983              Sex:      M    Race:WHITE                           Facility:    PHX
Note Date:          04/30/2020 10:55        Provider: Scott, K. NP-C                            Unit:        P03


Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Scott, K. NP-C
          Unable to see inmate at this time due to institutional issues related to COVID pandemic.
          Records reviewed. Will refill meds as appropriate and ensure f/u scheduled.

Renew Medication Orders:
Rx#         Medication                                                                                      Order Date
181101-PHX amLODIPine 10 MG TAB                                                                             04/30/2020 10:55
                  Prescriber Order:               Take one tablet (10 MG) by mouth each day x 365 day(s)
                       Indication: Diabetes, type II with renal manifestations, Hypertension, Benign Essential, Chronic
                                   kidney disease, unspecified
181102-PHX       Aspirin 81 MG EC Tab                                                                  04/30/2020 10:55
                       Prescriber Order:     Take one tablet by mouth each day x 365 day(s)
                        Indication: Diabetes mellitus, type II (adult-onset), Diabetes, type II with renal manifestations
181103-PHX       Atorvastatin 20 MG TAB                                                                04/30/2020 10:55
                      Prescriber Order:           Take one tablet (20 MG) by mouth each morning x 365 day(s)
                        Indication: Hyperlipidemia, unspecified

Copay Required:No                              Cosign Required: No
Telephone/Verbal Order: No
Completed by Scott, K. NP-C on 04/30/2020 10:58




Generated 04/30/2020 10:58 by Scott, K. NP-C             Bureau of Prisons - PHX                                  Page 1 of 1
  Exhibit D, p. 1 of 2
                                                                                                     BOP-Fernandez000018
           Case 8:14-cr-00008-JLS Document 79-4 Filed 08/31/20 Page 3 of 3 Page ID #:561
                                                    Bureau of Prisons
                                                     Health Services
                                                    Clinical Encounter
Inmate Name: FERNANDEZ, JUAN ALBERTO                                                         Reg #: 66884-112
Date of Birth:      1983                             Sex:      M   Race: WHITE               Facility: PHX
Encounter Date: 06/28/2020 11:26                     Provider: Weissinger, Wayne NP          Unit:     P02


Review Note - Follow up encounter performed at Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                 Provider: Weissinger, Wayne NP
       Chief Complaint: NEPHROLOGY
       Subjective:   Received labs on inmate. He is known progressive CKD.
                     -CKD IV. Unfortunatly his GFR is <15. Creat 6.1. He is now in the ESRD range. Fortunately,
                     he continues to be free of uremic s/s.
                     No acute indications for HD at this time.
                     Continue to avoid potential nephrotoxic exposure.
                     Renal dose meds as appropriate for CKD IV.
                     Needs to be transferred ASAP to a medical center or institution capable of providing HD.
                     Will need to follow closely for s/s of uremia or other indications to start HD.

                       -Metabolic Bone Disease/hyperparathyroidism of CKD: Phos and Ca are reasonable and iPTH
                       in Mar 2020 269. Currently on Vit D analog.

                       -Metabolic Acidosis: stable on oral NaBicarb.

                       -Electrolyte Abnormalities: HyperK well controlled since being off ACEi and 3x/week
                       Kayexalate dosing. Other lyte stable.

                       -Not anemic at this point.

                       -Elevated WBC: Likely related to recent R lower ext cellulitis. Recently dosed with IM
                       Rocephin and currently on Doxy. The erythema and pain has resolved.

                       -Proteinuria: Had to be taken off ACEi/ARB due to persistant hyperkalemia. P/C ration 11.2 on
                       Mar 2020 labs. Serum albumin is reflecting his protein spilling and likely contributing to his
                       edema (nephrotic)

                       -DM II with poor control.

                       -TSH recheck is WNL.

                       -Needs referral to Vasc Surg for AVF consideration/placement. Unfortunately, this will likely
                       not happen given current COVID related issues with surg and sub-spec referrals.
       Pain:           No

OBJECTIVE:
Respirations:
    Date                 Time               Rate Per Minute Provider
    06/28/2020           11:53 PHX                      14 Weissinger, Wayne NP

Exam:
   General
      Affect
           Yes: Pleasant, Cooperative
         Appearance
            Yes: Appears Well, Alert and Oriented x 3
    Exhibit
Generated      D, p.12:00
          06/28/2020 2 ofby2 Weissinger, Wayne NP      Bureau of Prisons - PHX                                    Page 1 of 3
                                                                                                    BOP-Fernandez000007
